Title: From Benjamin Franklin to James Hutton, 24 March 1778
From: Franklin, Benjamin
To: Hutton, James


Passy March 24. 1778
My dear old Friend was in the right not “to call in question the Sincerity of my Words where I say Feb. 12. we can treat if any Propositions are made to us.” They were true then, and are so still, if Britain has not declared War with France; for in that case we shall undoubtedly think ourselves obliged to continue the War as long as she does. But methinks you should have taken us at our Word, and have sent immediately your Propositions in order to prevent such a War, if you did not chuse it. Still I conceive it will be well to do it, if you have not already rashly begun the War. Assure yourself that nobody more sincerely wishes perpetual Peace among Men than I do; but there is a prior Wish, that they would be equitable and just, otherwise such Peace is not possible, and indeed wicked Men have no right to expect it.
I grieve for the Death of good Mrs. Falconar. Is there any Children? Adieu. I am ever Yours most affectionately
B Franklin
 
Notation: Mr Huttons Letter of March 4th & BF answer of Mar. 24. 1778. Dr. F.
